Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of October 31st, 2005 (the
“Effective Date”), between MEDICAL GROUP SERVICES, INC, a Florida corporation
(the “Company”), and Brina Cabrera (the “Executive”).

 

WHEREAS, Executive has been employed by Medical Group Services, Inc. (“MGSI” or
“Seller”) prior to the Effective Date;

 

WHEREAS, the Company is acquiring Executive’s Equity Interest in MGSI effective
as of the Effective Date (the “Acquisition”);

 

WHEREAS, this Agreement shall supersede and replace any prior employment
arrangement and/or agreement (the “Prior Employment Relationship”) that the
Executive had with MGSI or any other legal entity;

 

WHEREAS, SELLER is engaged in the business (the “Business”) of (i) medical
billing and collection services; and (ii) providing healthcare business
management and consulting services

 

WHEREAS, as a result of this employment the Executive shall become familiar with
confidential information and trade secrets associated with the Business.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.

Employment.

 

The Company shall employ the Executive, and the Executive accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the Effective Date and ending as provided in Section 4
(the “Employment Period”).

 

Section 2.

Position and Duties.

 

(a) During the Employment Period, the Executive shall serve as President of
MGSI. As the President of MGSI, the Executive shall perform such duties as are
assigned to the individual(s) holding such titles by the Company’s Bylaws, as
they exist as of the Effective Date, and such other reasonable duties,
consistent with the Executive’s job title, provided no extra duties shall be
assigned to Executive without the Executive’s express written consent. During
the Employment Period, the Executive may not be given a lesser title, less
responsibility or a lower level reporting relationship.

 

1



--------------------------------------------------------------------------------

(b)The Executive shall report to the Chief Executive Officer of MGSI and shall
devote her best efforts and as much of her active business time and attention
(except for Personal Time Off, Business Development Days, and reasonable periods
of illness or other incapacity) as is reasonably necessary to the business and
affairs of the Company. The Executive shall perform her duties and
responsibilities to the best of her abilities in a diligent and professional
manner. During the Employment Period, the Executive shall not engage in any
business activity which, in the reasonable judgment of the Chief Executive
Officer of the Company, conflicts with the duties of the Executive hereunder,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage.

 

(c) The foregoing restrictions shall not limit or prohibit the Executive from
engaging in passive investment, inactive business ventures and community,
professional, charitable and social activities not interfering with the
Executive’s performance and obligations hereunder.

 

(d) The Executive shall perform her duties under this Agreement at the MGSI
business office in Tampa, Florida. During the Employment Period, the Executive
shall not be required to relocate her residence or to perform her duties at any
other location.

 

(e) Notwithstanding any provision in the Employment Agreement to the contrary,
Anthony Maniscalco and Executive shall have full day to day operational control
of MGSI and the right to make all discretionary decisions during the term of the
earn out, including without limitations, the sole authority to bind MGSI on all
contractual matters not exceeding the sum of $60,000 and to be the sole joint
signatories on all company financial bank and other accounts

 

Section 3.

Base Salary, Bonus and Benefits.

 

3.1 Base Salary

 

During the Employment Period, the Executive’s base salary shall be $90,000.00
per annum or such higher rate as the Board of Directors of the Company may
designate from time to time (the “Base Salary”), which Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices and subject to withholding and other payroll taxes.

 

3.2 Operations Bonus

 

During the employment period the Executive shall be paid a yearly bonus of up to
$30,000.00 based upon the performance of the MGSI subsidiary or division, as
applicable, as determined in accordance with the formula set forth on

 

2



--------------------------------------------------------------------------------

Exhibit “A”. Executive may waive the payment of said bonus ,if the payment would
prevent the Equityholders from meeting their target EBIDTA during the first and
second earn-out period.

 

3.3 Acquisitions Bonus

 

During the 36 months immediately following the execution of this Agreement,
Executive shall each be entitled to an additional bonus equal to 1% of the
purchase price of any acquisitions of companies or entities which are initially
identified and brought to the Company’s attention by Executive and/or Anthony
Maniscalco, such that the aggregate additional bonus to Maniscalco and Cabrera
shall equal 2% of the purchase of such acquisitions.

 

3.4 Benefits

 

During the Employment Period, at the sole expense of the Company, the Executive
shall be provided medical, dental, and life insurance coverage of $50,000.00,
including dependent coverage, in amount and with companies acceptable to
Executive and at levels customarily provided to Executive during her employments
with MGSI.

 

During the Employment Period, the Company shall provide Executive disability
insurance for the benefit of Employee, that would begin no later than six
(6) months from the date of illness and would compensate Employee in at least
the amount of 60% of Employee’s salary on the date of illness, on a guaranteed
issue, no medical qualifying basis, pursuant to and in accordance the terms set
forth in the plan. Employee shall have the right to maintain, at Employee’s
expense, as an individual policy, the above referenced disability insurance plan
after the Agreement is terminated.

 

During the Employment Period, the Company shall reimburse the Executive for all
reasonable expenses customarily incurred by her in the course of performing her
duties under this Agreement, upon the presentation of such supporting invoices,
documents and forms as the Company reasonably requests.

 

During the Employment Period, the Executive shall be entitled to 30 days paid
personal time off days per year (“Personal Time Off”), which days shall be
available for the Executive’s use for any reason commencing immediately on the
Effective Date.

 

During the Employment Period, Executive shall be provided with an automobile
allowance of $ 750.00 per month.

 

3.5 Office Equipment

 

The Company shall provide the Executive, at the Company’s expense, with office
space, office equipment, and such other facilities and support services as are
adequate for the performance of the Executive’s duties hereunder, and which are
at lease equivalent to such facilities and services as were provided to the
Executive by MGSI prior to the Effective Date.

 

3



--------------------------------------------------------------------------------

3.6 D & O Insurance

 

The Company agrees to maintain directors and officers liability insurance and to
designate the Executive as a named insured on all such liability insurance
policies.

 

Section 4.

Term.

 

(a) Unless renewed by the mutual agreement of the Company and the Executive, the
Employment Period shall end on the fifth anniversary of the date of this
Agreement; provided, however, that (i) the Employment Period shall terminate
prior to such date upon the Executive’s resignation at any time prior to such
date for Good Reason (as defined below), death or Disability (as defined in the
following sentence), (ii) the Employment Period may be terminated by the Company
at any time prior to such date for Cause (as defined below), and (iii) the
Employment Period shall terminate prior to such date upon the Executive’s
resignation without Good Reason upon ninety (90) days advance written notice to
the Company.

 

(b) For purposes of this Agreement (a) “Disability” means any long-term
disability or incapacity which (i) renders the Executive unable to substantially
perform her duties hereunder for ninety (90) days during any 12-month period or
(ii) would reasonably be expected to render the Executive unable to
substantially perform her duties for ninety (90) days during any 12-month
period, in each case as determined by two independent medical examiners, one
selected by the Executive and the other selected by the Company, in their good
faith judgment; provided, however, that no action shall be taken hereunder that
precludes Executive from making a claim under any separate long-term disability
policy maintained by the Company.

 

(c) “Good Reason” means (i) assignment to the Executive of any duties or
responsibilities inconsistent with Executive’s position without the Executive’s
consent, (ii) reduction of the Executive’s Base Salary, Bonus, or benefits
without the Executive’s written consent, (iii) assignment of Executive to a
principal place of business other than Tampa, Florida without the Executive’s
written consent or (iv) failure to honor the terms of condition of this
Agreement which is not cured within ten (10) calendar days after the Executive
provides written notice to the Company of such failure. The last day on which
Executive is employed by the Company, is referred to as the “Termination Date.”

 

(d) If the Employment Period is terminated by the Executive for Good Reason, the
Executive shall be entitled to receive her base salary and benefits for a period
of 1 (one) year. Such payment shall be made in a single cash payment no later
than 60 days after the Termination Date.

 

4



--------------------------------------------------------------------------------

(e) If the Employment Period is terminated by the Company for Cause, or by
reason of the Executive’s resignation without Good Reason, death or Disability,
the Executive shall be entitled to receive her Base Salary only to the extent
such amount has accrued through the Termination Date.

 

(f) Except as otherwise required by law (e.g., COBRA, ERISA) or as specifically
provided herein, all of the Executive’s rights to salary, severance, fringe
benefits and bonuses hereunder (if any) accruing after the Termination Date
shall cease upon the Termination Date.

 

(g) For purposes of this Agreement, “Cause” means (i) the Executive’s conviction
for a felony or misdemeanor involving fraud, dishonesty or moral turpitude, or
(ii) the Executive’s willful or intentional breach of this Agreement which
results to the detriment of the Company, which breach is not remedied within ten
(10) calendar days after the Company provides notice of the breach to the
Executive, provided during the period of time any portion of the purchase price
of the Executive’s Equity Interest remains in escrow, Executive shall have a
reasonable period of time to cure the default provided further, the Executive
diligently pursues such cure and failing Company’s acceptance of such cure, the
matter is submitted to arbitration or mediation for resolution.

 

Cause shall be determined in good faith by a vote of a majority of the entire
membership of the Board of Directors of the Company at a meeting of the Board
called and held for such purpose (after reasonable notice to Executive and an
opportunity for Executive, together with counsel, to be heard before the Board).

 

Section 5.

Nondisclosure and Nonuse of Confidential Information.

 

(a) The Executive shall not disclose or use at any time any Confidential
Information (as defined below) of which the Executive is or becomes aware,
except to the extent that such disclosure or use is directly related to and
required by the Executive’s performance in good faith of duties assigned to the
Executive by the Company or is required to be disclosed by law, court order, or
similar compulsion; provided, however, that such disclosure shall be limited to
the extent so required or compelled; and provided, further, that the Executive
shall give the Company notice of such disclosure and cooperate with the Company
in seeking suitable protection. The Executive shall deliver to the Company on
the Termination Date, or at any time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (and copies thereof regardless of the form thereof (including
electronic and optical copies)) relating to the Confidential Information or the
Work Product (as defined below) of the Business of the Company or any of its
Affiliates which the Executive may then possess or have under her control.

 

5



--------------------------------------------------------------------------------

(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or any Affiliate in connection with its
business, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company concerning (i) the
business or affairs of the Company (or such predecessors), (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(xii) customers, clients, suppliers and publishers and customer, client supplier
and publisher lists, (xiii) other copyrightable works, (xiv) all production
methods, processes, technology and trade secrets, (xv) business strategies,
acquisition plans and candidates, financial or other performance data and
personnel lists and data. Confidential Information shall not include any
information that has been published in a form generally available to the public
prior to the date the Executive proposes to disclose or use such information.
Confidential Information shall not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

Section 6.

Non-Compete, Non-Solicitation.

 

(a) The Executive acknowledges that, in the course of her employment with the
Company and/or its Affiliates she will become familiar, with the Company’s and
its Affiliates’ trade secrets and with other confidential information concerning
the Company, its Affiliates and that her services have been and will be of
special, unique and extraordinary value to the Company and its Affiliates.
Therefore, the Executive agrees that, during the Employment Period and for two
(2) years thereafter (the “Non-Compete Period”), she shall not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in or represent any business competing with the
businesses, products or services of the Company as such businesses, products
and/or services are described in the preamble to this Agreement (“Business”) or
exist or are in the process of being formed or acquired as of the Termination
Date, within any Restricted Territory. As used in this Agreement, the term
“Restricted Territory” means the parishes of the States of Louisiana listed in
Exhibit “B” hereto, the States of: Mississippi, Texas, Illinois, New York, New
Jersey, Alabama, Georgia, Florida, Montana, and Tennessee.

 

6



--------------------------------------------------------------------------------

(b) During the Non-Compete Period, the Executive shall not directly or
indirectly through another person or entity: (i) induce or attempt to induce any
employee of the Company or its Affiliates to leave the employ of the Company or
such Affiliate or (ii) hire any person who was an employee of the Company or its
Affiliates until twelve weeks after such individual’s employment relationship
with the Company or its Affiliates has been terminated or (iii) induce or
attempt to induce any customer (it being understood that the term “customer” as
used throughout this Agreement includes any person that is receiving services
from the Company and/or any of its Affiliates), supplier, licensee or other
business relation of the Company or its Affiliates to cease doing business with
the Company or its Affiliates, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation, on the one
hand, and the Company or its Affiliates, on the other hand.

 

Notwithstanding any provision in the Agreement to the contrary, should, should
the Employment Agreement be terminated, other than through default by Executive
or should the Company breach its obligations under the Stock Acquisition
Agreement, the restrictive non-compete, non-solicitation and Confidentiality
covenants shall be of no further force and effect and the Executive shall be
free to engage in any business related or in competition with Company.

 

This Agreement shall not prohibit Executive from seeking and accepting
employment after the Termination Date as an employee of a physician, a physician
group and/or hospital (other than a physician, a physician group, and/or
hospital that has been a customer of the Company during any time within the 12
months prior to the Termination Date) providing billing and account receivable
management services for healthcare services provided by said physician,
physician group and/or hospital to their respective patients. Nor shall this
Agreement prohibit the Executive from seeking and accepting employment after the
Termination Date as an employee of an insurance company providing account
payable management services or from providing account receivable management
consulting services to healthcare companies not in competition with the Company
or its Affiliates.

 

Nothing herein shall prohibit the Executive from being a passive owner of not
more than ten percent (10%) of the outstanding stock of any class of a
corporation that is engaged in the Business which is publicly traded, so long as
the Executive has no active participation in the business of such corporation.

 

(f) The Executive understands that the foregoing restrictions may limit her
ability to earn a livelihood in a business similar to the business of the
Company and any of its Affiliates, but he nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder or as described in
the recitals hereto to clearly justify such restrictions which, in any event
(given her education, skills and ability), the Executive does not believe would
prevent him from otherwise earning a living. Executive further understands that
the Company and

 

7



--------------------------------------------------------------------------------

any Affiliate would not consummate the purchase of MGSI but for the covenants
contained in this Section 7 and (ii) the provisions of Sections 5 through 7 are
reasonable and necessary to preserve the business of the Company.

 

(g) If, at the time of enforcement of Sections 5 through 6, a court holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the Executive and the Company agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area so as to protect the Company to the greatest
extent possible under applicable law from improper competition.

 

Section 7.

Inventions and Patents.

 

The Executive agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relates to the
Business which are conceived, developed or made by the Executive (during usual
business hours or on the premises of the Company or any Affiliate) while
employed by the Company (including those conceived, developed or made prior to
the date of this Agreement) together with all patent applications, letters
patent, trademark, trade name and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing (collectively referred to herein as the “Work Product”), belong in all
instances to the Company or such Affiliate. The Executive shall promptly
disclose such Work Product to the Board and perform all actions reasonably
requested by the Board (during the Employment Period), at the sole expense of
the Company, to establish and confirm the Company’s ownership of such Work
Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance (during the Employment Period) to the Company or any of
its Affiliates in connection with the prosecution of any applications for
patents, trademarks, trade names, service marks or reissues thereof or in the
prosecution or defense of interferences relating to any Work Product.

 

Section 8.

Enforcement.

 

Because the Executive’s services are unique and because during the Employment
Period the Executive will have access to Confidential Information and Work
Product, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. Therefore, in the event of a breach or
threatened breach of this Agreement, the Company may, in addition to

 

8



--------------------------------------------------------------------------------

other rights and remedies existing in their favor at law or in equity, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

 

Section 9.

Representations and Warranties of the Executive

 

The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and shall not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject and (b) except for
the Prior Employment Relationship, the Executive is not a party to or bound by
any employment agreement, consulting agreement, non-compete agreement,
confidentiality agreement or similar agreement with any other person or entity.

 

Section 10.

Additional Covenant of the Executive.

 

Upon the Termination Date, provided the Agreement has not been terminated due
the default of Company, the Executive shall do or cause to be done all such acts
and things reasonably requested by the Company, to renew, transfer, apply for or
otherwise maintain, for the benefit of the Company and/or its Affiliates, any
license or permit relating to the Business which: is in the name of the
Executive; names the Executive as the agent or holder thereof; or otherwise is
related to the Executive, so that such license or permit shall continue in full
force and effect after the Termination Date. All reasonable expenses of the
Executive in connection with this Section 10 shall be reimbursed by the Company
within ten days of written request for reimbursement. Section 11.

 

Notices.

 

All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be delivered personally to the recipient, delivered by United
States Post Office mail, telecopied to the intended recipient at the telecopy
number set forth therefore below (with hard copy to follow), or sent to the
recipient by reputable express courier service (charges prepaid) and addressed
to the intended recipient as set forth below:

 

If to the Company, to:

 

MD Technologies Inc.

620 Florida St.

Baton Rouge, La. 70801

Telephone: (225) 343-7169

Telecopy: (225) 408-1805

Attention: William C. Ellison, General Counsel

 

9



--------------------------------------------------------------------------------

If to the Executive, to:

 

Brina Cabrera

2810 West St. Isabel St. # 201

Tampa, Fl. 33697

 

Copy to:

 

Frank J. Greco, P.A

4047 Henderson Blvd

Tampa, Fl. 33629

 

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith. Any such
communication shall deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail.

 

Section 12

General Provisions.

 

(a) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

(b) Complete Agreement. As of the Effective Date, the Prior Employment
Relationship with MGSI shall be terminated and shall be of no further force or
effect with respect to such employment. This Agreement and those documents
expressly referred to herein constitute the entire agreement among the parties
and supersede any prior correspondence or documents

 

10



--------------------------------------------------------------------------------

evidencing negotiations between the parties, whether written or oral, and any
and all understandings, agreements or representations by or among the parties,
whether written or oral, that may have related in any way to the subject matter
of this Agreement.

 

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Executive and
the Company and their respective successors, assigns, heirs, representatives and
estate; provided, however, that the rights and obligations of the Executive and
the Company under this Agreement shall not be assigned without the prior written
consent of the Company and the Executive. The rights of the Company hereunder
are enforceable by its Affiliates, who are the intended third party
beneficiaries hereof. For purposes of this Agreement, the term “Affiliate” shall
mean any entity that directly, or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company. “Control” means the possession, direct or indirect, or the power to
direct or cause the direction of management and policies of a person, whether
through the ownership of voting securities, by contract, or otherwise.

 

(d) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF FLORIDA WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF LOUISIANA TO BE APPLIED.

 

(e) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

(f) Attorneys Fees. In the event a lawsuit between the parties with respect to
or arising out of this Agreement, the prevailing party shall be entitled to
recover from the other party reasonable attorney’s fees and costs associated
with enforcing the rights of the prevailing party hereunder.

 

(g) Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

MEDICAL GROUP SERVICES, INC.

 

BY:  

 

--------------------------------------------------------------------------------

Name:   Anthony F. Maniscalco Title:   CEO

 

THE EXECUTIVE:

 

BY:  

 

--------------------------------------------------------------------------------

Name:   Brina Cabrera

 

Address: 2810 West St. Isabel St. # 201, Tampa Fl. 33697

 

 

12